[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 11-14033         ELEVENTH CIRCUIT
                                                          JUNE 22, 2012
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________
                                                            CLERK

                   D.C. Docket No. 8:11-cr-00146-JSM-TGW-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

BARRINGTON GEORGE GILLINGS,

                                                           Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                   (June 22, 2012)

Before TJOFLAT, EDMONDSON and MARCUS, Circuit Judges.

PER CURIAM:

      Barrington George Gillings, a previously deported alien, was convicted on a

plea of guilty to reentry of a deported alien, in violation of 8 U.S.C. § 1326(a), and
sentenced to a prison term of 46 months, a term at the low end of the sentence

range prescribed by the Sentencing Guidelines. He appeals his sentence, raising

one issue: whether the sentence is procedurally or substantively unreasonable. We

affirm.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct.

586, 591, 169 L.Ed.2d 445 (2007). We will set aside a sentence if left with a

“definite and firm conviction that the district court committed a clear error of

judgment in weighing the [18 U.S.C.] § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the

case.” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008) (quotation

omitted).

      A sentence is procedurally reasonable if the district court properly

calculated the Guidelines sentence range, treated the Guidelines as advisory,

considered the § 3553(a) factors, did not select a sentence based on clearly

erroneous facts, and adequately explained the chosen sentence. Gall, 552 U.S. at

51, 128 S.Ct. at 597. We find no procedural error in this case. The district court

allowed both parties to present arguments as to the appropriate sentence. The

court stated for the record that it had considered the § 3553(a) factors, the


                                          2
presentence investigation report, and Gillings’s arguments, including Gillings’s

argument made in support of a downward variance—that he would be in danger if

imprisoned. The court considered that argument in fashioning Gillings’s sentence,

as evidence by its notice to the Bureau of Prisons. As for the § 3553(a) factors,

although the court did not address the factors individually and explicitly on the

record, its explanation for the sentence imposed indicates that it took the factors

appropriately into account.

      A sentence is substantively reasonable if it is “sufficient, but not greater

than necessary to comply with the purposes” listed in § 3553(a)(2), including the

need to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, deter criminal conduct, and protect the public

from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). To

impose a sentence that is substantively reasonable, the court must also consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable Guidelines sentence

range, the pertinent policy statements issued by the Sentencing Commission, the

need to avoid unwarranted sentence disparities, and the need to provide restitution

to victims. Id. § 3553(a)(1), (3)-(7).




                                          3
      Given the record before the district court, we conclude that Gillings’s

sentence is substantively reasonable. It was within the Guidelines sentence range,

and, considering Gillings’s extensive criminal history and his prior deportation, a

sentence within that range was needed to promote respect for the law, provide just

punishment, and deter him from further criminal activity.

      AFFIRMED.




                                         4